Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim sets forth that formula I includes a uranium containing organic carboxylate UO2(C9O6H4)(H2O) and having a structural formula set forth.  The chemical formula set forth does not correspond to the structures claimed.  As there is a discrepancy between the chemical formula and the formulae depicted structurally it is unclear which formula represents the compound.  The scope of the claims is unclear due to this discrepancy.  Claims 4-5 depend from Claim 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnaars in their publication entitled “Structural and Vibrational Properties of U(VI)O2Cl42‑ and Pu(VI)O2Cl42‑ Complexes”.

Regarding Claim 1:  Schnaars teaches a uranium-containing compound, wherein the compound is a uranium-containing inorganic halide compound according to instant Formula V.  The composition of Flint is represented as an ionic inorganic compound of formula B2UO2Cl4, wherein B is chosen from a group including Rb, Cs, and (CH3)4N (See Synthesis for U-Rb, U-Cs, and U-Me4N).  Schnaars teaches that the anion of each compound is identical and consists of six ligands bound to the uranium center, wherein the axial positions are occupied by two –yl oxo ligands, while the four chloride ligands reside in the equatorial plane (See Section: Structural Descriptions).  The structure is shown in Figure 1 for Pu; however, the same structure would be present when Uranium was used as a central atom. This ion may be represented as UO2Cl4-2 and has the same structure as Formula V, wherein the B cations are disposed with the crystal and 

    PNG
    media_image1.png
    124
    218
    media_image1.png
    Greyscale
.
In the composition of Schnaars, the moieties R3-R6 are alkyl groups (methyl).  Thus, Schnaars teaches the same composition as Formula V claimed.  

Schnaars is silent regarding the scintillation properties of the material; however, the material of Schnaars is of the same composition as those instantly claimed.  Materials of a singular composition must necessarily have the same properties as those properties are inherent to the composition. A singular composition cannot have two sets of divergent properties as those properties stem directly from the material.  As this is the case, the material of Schnaars would inherently be capable of scintillation and be classified as a scintillator (See MPEP 212.01).  

Regarding Claims 2-9:  The claim limitations set forth are noted; however, these limitations correspond to further limiting the embodiments set forth in terms of Formula I-IV.  The instant claims only set forth further limitation to the formula and do not set forth that the formula is selected from the groups set forth.  The anticipation of Formula V anticipates the claim as a whole.

Regarding Claim 10:  Schnaars teaches that the cation is tetramethylammonium, a composition wherein R3-R6 are alkyl groups, particularly methyl groups (See Experimental Section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Matthew E. Hoban/Primary Examiner, Art Unit 1734